Exhibit 10.7
 
LOCK-UP AGREEMENT




This LOCK-UP AGREEMENT (this “Agreement”) is dated as of June 25, 2010 by and
between China Green Material Technologies, Inc., a Nevada corporation, (the
“Company”), and _________ (the “Purchaser”).


WHEREAS, the Company intends to consummate a private placement transaction with
the Purchaser, whereby the Company will issue, at a price of $1.50 per share,
for up to an aggregate of 1,866,666 shares of the Company’s common stock, par
value $0.01, (the “Common Stock”) with an aggregate purchase price of up to
$2,800,000 (the “Financing Transaction”);
 
WHEREAS, in connection with the Financing Transaction, the Company entered into
a Securities Purchase Agreement, dated as of the date hereof (the “Securities
Purchase Agreement”), by and between the Company and the Purchaser;
 
WHEREAS, in order to induce the Company and the Purchaser to enter into the
Financing Transaction, the Purchaser has agreed not to sell any shares of the
Company’s Common Stock except in accordance with the terms and conditions set
forth herein (the “Lock-Up Shares”). Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Purchase
Agreement.
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the Purchaser hereby agrees as follows:
 
1.  Restriction on Transfer; Term.
 
The Purchaser hereby agrees that the Purchaser will not, directly or indirectly,
sell, offer to sell, contract to sell, or grant any option for the sale
(including without limitation any short sale), grant any security interest in,
pledge, hypothecate, hedge, establish an open “put equivalent position” within
the meaning of Rule 16a-1(h) under the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Exchange Act”) or otherwise dispose of or enter into any transaction which is
designed to, or could be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise, directly or indirectly ) of any shares of Common Stock (collectively,
a “Disposition”) currently or hereafter owned either of record or beneficially
(as defined in Rule 13d-3 under the Exchange Act) by the Purchaser, or publicly
announce the Purchaser’s intention to do any of the foregoing, for a period
commencing on the date hereof and continuing through the close of trading on the
date that is twenty-four (24) months following the Closing Date, as defined in
the Securities Purchase Agreement (the “Lock-up Period”).  The Purchaser also
agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of shares of Common
Stock held by the Purchaser.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
The foregoing restriction has been expressly agreed to preclude the holder of
the Common Stock from engaging in any hedging or other transaction which is
designed to or reasonably expected to lead to or result in a Disposition of the
Common Stock during the Lock-up Period, even if such Common Stock would be
disposed of by someone other than such holder.  Such prohibited hedging or other
transactions would include, without limitation, any short sale (whether or not
against the box) or any purchase, sale, or grant of any right (including,
without limitation, any put or call option) with respect to any Common Stock or
with respect to any security (other than a broad-based market basket or index)
that included, relates to, or derives any significant part of its value from the
Common Stock.  The Purchaser also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of shares of Common Stock held by the Purchaser except in
compliance with the foregoing restrictions.
 
2.  Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
If to the Company:


27F (Changqing Building)
172 Zhongshan Road Habin City
P.R. China 150040
Fax No. 86-451-82812677


with copies (which copies shall not constitute notice to the Company) to: 


[           ]


If to the Purchaser,


[           ]
 
 
or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.
 
 
 
2
 
 

--------------------------------------------------------------------------------

 
3.  Amendment.  This Agreement may not be modified, changed, supplemented,
amended or terminated, nor may any obligations hereunder be waived, except by
written instrument signed by each of the parties hereto.
 
4.  Entire Agreement.  This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter.
 
5.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
6.  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.
 
7.  Severability.  The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
8.  Binding Effect; Assignment.  This Agreement and the rights and obligations
hereunder may not be assigned by the Purchaser hereto without the prior written
consent of the Company. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 
9.  Headings.  The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
 
 
3
 
 
 

--------------------------------------------------------------------------------

 
10.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE TO LOCK-UP AGREEMENT]
 


 
 
 
 
 
 
 
 
 
 
4
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.
 


China Green Material Technologies, Inc.




By: /s/ Signed                                                      
   Name: Zhonghao Su
   Title: Chief Executive Officer




 
[Purchaser]




By: /s/ Signed                                                      
   Name:
   Title:




 
 
5
 
 

--------------------------------------------------------------------------------

 


 